



COURT OF APPEAL FOR ONTARIO

CITATION: Paulpillai Estate v. Yusuf, 2021 ONCA 196

DATE: 20210329

DOCKET: M51881 (C68024)

Doherty, Hoy and Jamal JJ.A.

BETWEEN

Theresa Yogaranie Paulpillai in her
    capacity as the Estate Trustee for the Estate of Richmond Gabriel Paulpillai,
    Theresa Yogaranie Paulpillai

and Maneharran Paulpillai

Applicants/Respondents

(Responding Parties)

and

Joshua Akanni Yusuf, Meerc Inc.
,
    All Saints University Limited,

All Saints University School of
    Medicine Limited, Avonelle Pinard, David Bruney,

Frankie Bellot and Medical Education
    Examination Resource Center

Respondents/Appellants

(
Moving Parties
)

Osborne G. Barnwell, for the moving parties

Edwin G. Upenieks and Angela H. Kwok, for the responding
    parties

Heard: in writing

COSTS ENDORSEMENT

[1]

The parties have agreed that costs of this motion in the amount of
    $5,000.00 shall be payable by the Respondents/Appellants (Moving Parties on
    M51881), Joshua Akanni Yusuf, Meerc Inc., All Saints University School of
    Medicine Limited, Avonelle Pinard, David Bruney, Frankie Bellot, and Medical
    Education Examination Resource Center, to the Applicants/Respondents
    (Responding Parties on M51881) by April 26, 2021. We so order.

Doherty J.A.

Alexandra Hoy J.A.

M. Jamal J.A.


